PER CURIAM.
Each of the issues raised by the appellant involve the voluntariness of validity of his plea. The appellant did not preserve these issues for appeal as he did not move to withdraw his plea. See Nettles v. State, 673 So.2d 547, 547-48 (Fla. 4th DCA 1996); Robinson v. State, 373 So.2d 898, 902-03 (Fla.1979); Fla.R.App.P. 9.140(b)(2)(B)(iii). We thus affirm the appeal without prejudice to the appellant seeking to withdraw his plea in the trial court.
WARNER, FARMER and KLEIN, JJ., concur.